DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the emergency equipment stored within the traction features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  While a drawing purported to illustrate this has been submitted, it is insufficient.  The emergency equipment appears to be simply an extension of a circumferential tread portion.  Also see the 112(a) rejection, below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because it does not recite any features not already present in parent claim 1.  Claim 9 does not further limit claim 1  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  The only discussion in the specification regarding storage is within the marker.  There is no disclosure of equipment storage within traction features.  This feature was also not a feature that was originally claimed.  Conversely, the only discussion regarding positioning of an element within the traction features relates to hardware, which includes a list of mechanical fasteners.  These fasteners are not within the scope of “emergency equipment.”  Simply, there is no written description that enables the claims, the drawings do not enable the claims and there was no originally submitted claim language that recited this configuration.  This feature is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gagliano (U.S. Patent 5,305,705) in view of Erwin et al. (U.S. Patent 4,973,190).
Gagliano discloses an apparatus having a collapsible body (54) having a high visibility characteristic (abstract, for example) coupled to a spring element (16). There is a base (12) having a coupling (24, for example) for securing the body in a collapsed state (Figure 2, for example) and a cap (18).  Gagliano is silent regarding traction features; however, this is a common feature in portable roadway devices.  For example, Erwin teaches an apparatus including traction features (32).  It would have been obvious to one of ordinary skill at the time of the invention to have configured the base of Gagliano with the features of Erwin in order to increase traction, as taught by Erwin (column 4, lines 34-40).  The examiner takes Official notice that it is known to use empty spaces in order to store objects.  Because the pattern of Erwin includes empty spaces, it would have been obvious to one of ordinary skill at the time of the invention to have stored any equipment capable of fitting within the space in order to readily obtain the equipment as desired.
The body is flexible.
Regarding claim 3, because the body permits air to pass through the body, recitations of a vent are met.
The spring element is continuous.
Regarding claim 5, there is no patentable distinction among the number of segments used to make a device. It would have been obvious to one of ordinary skill at the time of the invention to have used any number of segments in order to obtain the desired apparatus.
Regarding claim 6, retaining sleeves are known. It would have been obvious to one of ordinary skill at the time of the invention to have used any known means of coupling adjacent members in order to obtain a secure connection.
Because there is no structure recited with respect to the component in claim 10, at least beveled surfaces (38, 40) and slot (46) meet this recitation.
Gagliano does not teach a lighting element; however, this is well known in roadway
devices, as exemplified by Erwin (24). It would have been obvious to one of ordinary skill at the time of the invention to have included a lighting element with Gagliano in order to improve roadway safety, as is common in the art.
Regarding claim 12, the examiner takes Official notice that removable caps It would have been obvious to one of ordinary skill at the time of the invention to have made the cap at least partially removable in order to, for example, replace the cap as desired.

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but are not persuasive.  As discussed above, the feature of storing emergency equipment in the traction features was not originally disclosed, does not comply with the written disclosure requirement and is, therefore, new matter. The examiner has added a 103 rejection in order to demonstrate that this is not a patentable feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671